124 U.S. 121 (1888)
INLAND AND SEABOARD COASTING COMPANY
v.
HALL.
Supreme Court of United States.
Submitted December 22, 1887.
Decided January 9, 1888.
ERROR TO THE SUPREME COURT OF THE DISTRICT OF COLUMBIA.
*122 Mr. Nathaniel Wilson for plaintiff in error.
Mr. L.G. Hine and Mr. Sidney T. Thomas for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is reversed on the authority of Metropolitan Railroad Co. v. Moore, 121 U.S. 558, and the cause remanded with directions to take further proceedings therein in accordance with the opinion in that case, that is to say, to consider the appeal from the order at special term denying the motion of the Inland and Seaboard Coasting Company for a new trial, made on the ground that the verdict was against the weight of the evidence.
Reversed.